Case: 12-11140       Document: 00512262474         Page: 1     Date Filed: 06/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            June 4, 2013
                                     No. 12-11140
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

ROBERT WALTER BONNER,

                                                  Plaintiff-Appellant

v.

DON ADAMS, Police Officer; ADAM KING, Police Officer; LARRY SPARKS,
Police Officer,

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CV-4019


Before DeMOSS, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
       Robert Walter Bonner, Texas prisoner # 1561662, seeks to appeal the
dismissal of his 42 U.S.C. § 1983 complaint against Burleson Police Department
officers, Don Adams, Larry Sparks, and Adam King. In his complaint, he alleged
that the officers conducted an illegal search and seizure on May 8, 2007, and
improperly confiscated his property. The district court dismissed the complaint


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-11140      Document: 00512262474      Page: 2   Date Filed: 06/04/2013

                                   No. 12-11140

pursuant to 28 U.S.C. § 1915A(b)(1) as malicious because it duplicates the
complaint in Bonner v. Bosworth, No. 3:10-CV-2150 (N.D. Tex. May 3, 2011).
      An action may be dismissed as malicious if it duplicates claims raised by
the same plaintiff in previous litigation. Pittman v. Moore, 980 F.2d 994, 994-95
(5th Cir. 1993); Wilson v. Lynaugh, 878 F.2d 846, 850 (5th Cir. 1989). The fact
that Bonner was not proceeding in forma pauperis in the district court did not
preclude the district court from dismissing his complaint as duplicative. See
Pittman, 980 F.2d at 995. Bonner has not shown that the district court erred in
dismissing his complaint as duplicative because both the instant complaint and
Bonner’s prior complaint involved “the same series of events” and contained
allegations of “many of the same facts.” See Bailey v. Johnson, 846 F.2d 1019,
1021 (5th Cir. 1988).
      To the extent that Bonner argues that his complaint should not be
considered duplicative and that he should be allowed to proceed given that he
has shown that his state remedies were inadequate and that the “jurisdictional
bar” relied upon by the district court in dismissing his claims in Bonner,
No. 3:10-CV-2150, has been “resolved,” this argument is without merit. Even if
it is assumed that the inadequacy of state court remedies can serve as a gateway
for refiling a previously unsuccessful federal action seeking redress for the
intentional deprivation of property by a state actor, Bonner has failed to show
that his state remedies were in fact inadequate. See Holloway v. Walker, 784
F.2d 1287, 1293 (5th Cir. 1986). The judgment of the district court is affirmed.
      The district court’s dismissal of Bonner’s § 1983 complaint counts as a
strike under § 1915(g). See § 1915(g); Adepegba v. Hammons, 103 F.3d 383, 387-
88 (5th Cir. 1996). Bonner has two other strikes. See Bonner, No. 3:10-CV-2150;
Bonner v. Bosworth, No. 11-10560 (5th Cir. Nov. 23, 2011). Because Bonner has
accumulated at least three strikes, he may not proceed in forma pauperis in any
civil action or appeal filed in a court of the United States while he is incarcerated
or detained in any facility unless he is under imminent danger of serious

                                         2
    Case: 12-11140      Document: 00512262474       Page: 3    Date Filed: 06/04/2013

                                    No. 12-11140

physical injury. See § 1915(g). He is also warned that any future frivolous or
repetitive filings in this court or any court subject to this court’s jurisdiction will
subject him to additional sanctions. Bonner should review all pending matters
to ensure that they are not frivolous or repetitive and move to dismiss any that
are frivolous or repetitive.
      AFFIRMED; § 1915(g) BAR IMPOSED.




                                          3